CRAIN, Judge.
This is an appeal from the judgment of the trial court dismissing the plaintiff’s motion for security in the Succession of James Michael Ciruti.
James Michael Ciruti died testate on January 21, 1981. He left no children and was predeceased by his wife, Lydia Turnage Circuit. The terms of his will left the decedent’s entire estate to his brother, Manuel Ciruti. A judgment of possession in accordance with the terms of the will was signed on July 7, 1981. On September 22, 1981, plaintiff, Mary Bothner, filed a motion for security in the James Michael Ciruti succes*1014sion. The motion alleges that plaintiff is the illegitimate daughter of Lydia Turnage Ciruti, and that James Michael Ciruti was not eligible to inherit the separate property of Lydia Turnage Ciruti, which he alienated by sale on October 2, 1980. As the illegitimate daughter of Lydia Turnage Ciruti, plaintiff alleges that she is a creditor of the succession of James Michael Ciruti and is entitled to have security posted by the succession pursuant to La.C.C.P. Art. 3034. The trial judge denied the motion for security without reasons, and that judgment is appealed. Appellant urges that the trial judge committed error when he denied the appellant’s motion for security.
The judgment appealed from is not ap-pealable. It is interlocutory in nature, and there has been no showing that irreparable injury could result from the judgment denying the motion for security. C.C.P. Art. 2083.
For the reasons herein assigned, the appeal is dismissed. The costs are to be paid by appellant.
APPEAL DISMISSED.